                                          Case 21-14649                 Doc 40    Filed 09/13/21      Page 1 of 1

                                                                                                                                  APPENDIX A
                                                               United States Bankruptcy Court
                                                                         District of Maryland
 In re      Mahmoud Musa Abulhawa                                                                         Case No.     21-14649
                                                                                 Debtor(s)                Chapter      13

                                         SUPPLEMENTAL DISCLOSURE OF COMPENSATION
                                                                     OF ATTORNEY FOR DEBTOR
1.     Pursuant to 11 U.S.C. § 329(a) and Fed R Bankr P 2016(b), I certify that I am the attorney for the above-named debtor(s) and
       that compensation paid, or agreed to be paid, to me after one year before the filing of the petition in bankruptcy for services
       rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case in addition to
       any amounts already disclosed is as follows:
       For legal services, I have agreed to accept                                                               $                500.00
       Prior to the filing of this statement I have received                                                     $                500.00
       Balance Due                                                                                               $                  0.00

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):


3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.               I have not agreed to share the above-disclosed compensation with any other person unless they are members and
         associates of my law firm.

                  I have agreed to share the above-disclosed compensation with another person or persons who are not members or
         associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation
         is attached.

5.          Since the filing of any prior 2016(b) statement in this case, counsel has agreed to perform the following additional services
            for the supplemental fees identified above:
             Represent Debtor for Motion for Relief from Stay filed by Ford Motor Credit Company LLC re: 2014 Ford F150


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:
                  Representation of the debtor(s) in any dischargeability actions or any other adversary proceeding and contested
                  matters.
                                                                          CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
 debtor(s) in this bankruptcy proceeding.

                September 13, 2021                                                              /s/ Richard B. Rosenblatt
                           Date                                                                   Signature of Attorney

                                                                                        Law Offices of Richard B. Rosenblatt, PC
                                                                                                    Name of law firm




Local Bankruptcy Form E-2


Ver. 11.07
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
